DETAILED ACTION
Response to Amendment
In light of the amended claims, the previous 112(b) rejections have been overcome.
In light of the amended claims, claims 34 and 73 have been objected to.
In light of the amended claims, the claims are rejected under 35 U.S.C. 112(a).
In light of the amended claims, the claims are rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 08/08/2022, the following has occurred: claims 34, 36, 65, 73, 75, and 78 have been amended; claims 35, 38-39, 66-72, 74, 76-77, and 79 have remained unchanged; claims 37 and 40-64 remain canceled; and no new claims have been added.
Claims 34-36, 38-39, and 65-79 are pending.
Effective Filing Date: 11/24/2015

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 112(b) Rejections:
Applicant has overcome the 112 issues with the prior claim set via the amendments made to them.

35 U.S.C. 101 Rejections:
Applicant responded to the 35 U.S.C. 101 rejections by arguing with respect to newly amended claim limitations. Applicant’s 101 arguments are deemed moot in view of the 101 rejection below to address these amendments.
Furthermore, paragraph [0150] of the specification states:
“For example, a user can selectively license or otherwise agree to disseminate validated health-related information securely, such as a function of one or more smart contracts, as known in the art, in which terms and parameters are defined by the owner of the information (i.e., the person) and accepted by one or more parties seeking access to the information (e.g., requesters of the health information)."
This paragraph states that the dissemination of secured information using smart contracts is well-known in the art. Therefore, within the context of smart contracts, there is no desired improvement in the art.

35 U.S.C. 103 Rejections:
Applicant respectfully traversed the previous 103 claim rejections and then argued with respect to the newly amended claim limitations. These amended limitations have been further addressed below in the 35 U.S.C. 103 rejection section. With respect to the newly added “confirm” element in the claims, Examiner relied on the Smith reference which discusses authentication involving the newly claimed limitations. When considered with the other references as a whole, this limitation is taught in the rejection of the claims. Additionally, Applicant suggests that the “health information representing at least some of the validated electronic medical records, at least some of the sensed intrinsic medical information, and at least some of the sensed extrinsic activity information”, the “secure private objects”, “storing at least some of the health information in the secure private objects”, “smart contract offers comprised in respective distributed encrypted digital ledgers that include parameters for licensing the users’ respective health information, the parameters including at least one of a frequency of distributing the health information to a licensee, use of the health information, restricted access to at least some of the health information, and a type of health information being licensed”, and “receiving over at least one communication network from each of a plurality of computing devices operated by each of a plurality of respective requesters, smart contract requests that include requests from the requesters to license the health information” limitations are not taught using the combination of the Greak, Quinn, Smith, and Ohnemus references. Examiner however respectfully disagrees and directs Applicant to the 35 U.S.C. 103 rejection section where each of these limitations have been addressed using citations from these references.
Further, Applicant states that the matching step nor the generating step which follows it within the independent claims is not taught using the combination of the Greak, Quinn, Smith, and Ohnemus references. Examiner however respectfully disagrees and directs Applicant to the 35 U.S.C. 103 rejection section where each of these limitations have been addressed using citations from these references.

Claim Objections
Claims 34 and 73 are objected to because of the following informalities:
Claims 34 and 73 recite “match one smart contract requests” in the “match” step, when it should most likely recite “match one of the smart contract requests”.
Claims 34 and 73 recite “in the one of the smart contract offer from the one of the respective users” in the last line of the claim when it should most likely recite “in the one of the smart contract offers from the one of the respective users”.
Claim 34 and 73 recite “set forth in the smart contract offer from the one of the respective users” in the “generate a distributed encrypted digital ledger” step, when it should most likely recite “set forth in the one of the smart contract offers from the one of the respective users”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-36, 38-39, and 65-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The dependent claims are being rejected based on dependency on the independent claims, thus the independent claims will be discussed. Claims 34 and 73 include a newly added limitation which states:
“confirm, using a respective identification value respectively received from each of the plurality of computing devices during a respective data session, that at least some of the electronic medical records are unaltered and accurate, thereby validating at least some of the received electronic medical records;”
This “confirm” step is not described within the specification to a necessary degree. For example, paragraphs [0148] describes confirmation using a secured signature to confirm unaltered and accurate information received via the respective device. Additionally, paragraph [0151] describes that once added to a blockchain or other suitable technology, the respective medical record is tamper-proof and immune to alteration. These paragraphs in addition to the entire specification are light on, or even silent to, details regarding the actual confirmation process. Currently it is unknown how Applicant is able to confirm that something is both accurate and unaltered. This leads Examiner to question Applicant’s possession of the invention at the time of filing. Furthermore, the claims are silent to the “secured signature” and “blockchain” aspects of the specification. Accordingly, these claims have been rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 34-36, 38-39, and 65-79 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 34-36, 38-39, and 65-72 are drawn to a system and claims 73-79 are drawn to a method, each of which is within the four statutory categories. Claims 34-36, 38-39, and 65-79 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 34 recites, in part, performing the steps of 1) receive, over at least one communication network, medical records, 2) confirm, using a respective identification value respectively received from each of the plurality of entities during a data session, the at least some of the electronic medical records are unaltered and accurate, thereby validating at least some of the received medical records, 3) receive intrinsic medical information and extrinsic activity information that is automatically collected, 4) generate health information representing at least some of the validated medical records, at least some of the sensed intrinsic medical information, and at least some of the sensed extrinsic activity information, 5) generate secure private objects and store at least some of the health information in the secure private objects, 6) receive, over at least one communication network from each of a plurality of respective users, offers that include parameters for licensing the users' respective health information, the parameters including at least one of a frequency of distributing the health information to a licensee, a minimum amount of currency from a licensee, a nature of a licensee's business, a name of a licensee, use of the health information, restricted access to at least some of the health information, and a type of health information being licensed, 7) receive, over at least one communication network from each of a plurality of respective requesters, requests that include requests from the requesters to license the health information, 8) match one requests of one of the respective requesters that matches parameters set forth in one of the offers from one of the respective users, and 9) generate a ledger that includes the health information of the one of the respective users in accordance with the parameters set forth in the offer from the one of the respective users, wherein the ledger that includes the health information of the one of the respective users is populated at intervals with respective sensed intrinsic medical information, respective sensed extrinsic activity information, respective institutional medical records, and information representing the respective sensed intrinsic medical information, the respective sensed extrinsic activity information, and the respective institutional medical records in exchange for receipt of each of the parameters set forth in the one of the offer from the one of the respective users. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, commercial or legal interactions (including agreements in the form of contracts; sales activities or behaviors; and business relations) and managing personal behavior or relationships or interactions between people (including social activities and following rules or instructions)). For example, a human can gather data to then sell in exchange for value in return and a humans can exchange value between each other. Independent claim 73 recites similar limitations and is also directed to an abstract idea under the same analysis.
Depending claims 35-36, 38-39, 65-72, and 74-79 include all of the limitations of claims 34 and 73, and therefore likewise incorporate the above described abstract idea. Depending claims 38 and 76 adds the additional steps of “arrange for escrow” and “arrange for value to be released from escrow and provided to the computing device associated with the one of the respective users following access to the portion of the distributed encrypted digital ledger that includes the health information of the one of the respective users”; claim 67 adds the additional step of “configure each of the plurality of computing devices respectively operated by each of the plurality of users to track fitness activity and to generate and transmit information associated with the activity to the at least one computing device”; claim 68 adds the additional steps of “configure each of the plurality of computing devices respectively operated by each of the plurality of respective users to: track fitness activity”, “generate at least some of the extrinsic activity information representing the fitness activity”, and “transmit the at least some of the extrinsic activity information representing the fitness activity to the at least one computing device”; claim 69 adds the additional steps of “process the at least some of the extrinsic activity information representing the fitness activity”, “generate at least a notification associated with the at least some of the extrinsic activity information representing the fitness activity”, and “transmit the notification to at least one of the at least one computing device associated with the one of the requesters and the computing device associated with the one of the users”; claim 70 adds the additional of “categorize each of the plurality of users within a respective one tier; determine, as a function of at least some of the at least some of the extrinsic activity information representing the fitness activity received by the at least one computing device, that at least one of the plurality of users belongs in a different respective tier”, and claim 71 adds the additional step of “delay recategorizing the at least one of the plurality of users to the different respective tier until occurrence of a predetermined event”. Additionally, the limitations of depending claims 35-36, 39, 65-66, 72, 74-75, and 77-79 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 35-36, 38-39, 65-72, and 74-79 are nonetheless directed towards fundamentally the same abstract idea as independent claims 34 and 73 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) at least one computing device configured to access non-transitory processor readable media having instructions, 2) a plurality of computing devices associated with at least one of a laboratory, a radiology department, and a physician's office, 3) electronic medical records, 4) devices that are configured with sensors, communication modules and microcontrollers, 5) smart contract offers/requests, 6) smart contract distributed encrypted digital ledgers, and 7) distributed encrypted digital ledger to perform the claimed steps.
The 1) at least one computing device in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, paragraph [0056]).
The 2) a plurality of computing devices associated with at least one of a laboratory, a radiology department, and a physician's office and 4) devices that are configured with sensors, communication modules and microcontrollers add insignificant extra-solution activity to the abstract idea in the form of mere data gathering, see MPEP 2106.05(g).
The 3) electronic medical records generally links the abstract idea to a particular technological environment or field of use (such computing, see MPEP 2106.05(h)).
The 5) smart contract offers, 6) smart contract distributed encrypted digital ledgers, and 7) distributed encrypted digital ledger also generally links the abstract idea to a particular technological environment or field of use (such blockchain, see MPEP 2106.05(h)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) at least one computing device configured to access non-transitory processor readable media having instructions, 2) a plurality of computing devices associated with at least one of a laboratory, a radiology department, and a physician's office, 3) electronic medical records, 4) devices that are configured with sensors, communication modules and microcontrollers, 5) smart contract offers, 6) smart contract distributed encrypted digital ledgers, and 7) distributed encrypted digital ledger to perform the claimed steps amounts to no more than insignificant extra-solution activity in the form of WURC activity (well-understood, routine, and conventional activity), a general linking to a particular technological field, or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. Specifically, MPEP 2106.05(d), MPEP 2106.05(f), and 2106.05(h) recite that the following limitations are not significantly more:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The current invention exchanges values utilizing 1) at least one computing device configured to access non-transitory processor readable media having instructions, thus the computing device is adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Furthermore, the 2) a plurality of computing devices associated with at least one of a laboratory, a radiology department, and a physician's office and 4) devices that are configured with sensors, communication modules and microcontrollers in these steps add insignificant extra-solution activity/pre-solution activity in the form of well-understood, routine, or conventional (WURC) activity to the abstract idea. The following is an example of a court decision demonstrating computer functions as well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II): Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives data from computer devices such as sensor data, and transmits the data to other computing devices over a network, for example the Internet.
The 3) electronic medical records generally links the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea data to an electronic medical record, because limiting application of the abstract idea to an electronic version is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
The 5) smart contract offers, 6) smart contract distributed encrypted digital ledgers, and 7) distributed encrypted digital ledger generally links the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea data to a blockchain, because limiting application of the abstract idea to a blockchain is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Mere instructions to apply an exception using a generic computer component, a general linking to a particular technological field, and WURC activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 34-36, 38-39, and 65-79 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 34-35, 39, 65-69, 73-74, and 77-79 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No 7,617,128 to Greak in view of U.S. 2021/0049719 to Quinn et al., further in view of U.S. 2015/0379510 to Smith and further in view of U.S. 2013/0211858 to Ohnemus et al.
As per claim 34, Greak teaches a system comprising: at least one computing device configured to access non-transitory processor readable media having instructions (see: column 7, lines 7-13 and FIGS. 1 and 2 where there are a network of computers) that, when executed by the at least one computing device cause the at least one computing device to:
--receive data related to the seller; (see: column 3, line 62 to column 4, line 9 where the sellers post offers to sell. These offers are related to the seller and are received by the system)
--receive, over at least one communication network from each of a plurality of computing devices operated by each of a plurality of respective users, offers that include parameters for licensing the users' transactional information, (see: column 3, line 62 to column 4, line 9 where the sellers post offers to sell) the parameters including at least one of a frequency of distributing the health information to a licensee, a minimum amount of currency from a licensee, a nature of a licensee's business, a name of a licensee, use of the health information, restricted access to at least some of the health information, and a type of health information being licensed; (The functions associated with these parameters include receiving and matching of these parameters, however, the parameters themselves are given little to no patentable weight considering that they are non-functional)
--receive, over at least one communication network from each of a plurality of computing devices operated by each of a plurality of respective requesters, requests that include requests from the requesters to license the transactional information; (see: column 3, line 62 to column 4, line 9 where there buyers (requesters) post offers to buy)
--match one requests of one of the respective requesters that matches parameters set forth in one of the offers from one of the respective users; (see: column 3, line 62 to column 4, line 9 where matching occurs between the buyers and the sellers) and
--providing the value in exchange for receipt of each of the parameters set forth in the one of the offers from the one of the respective users (see: column 28, line 32 to column 30, line 7 where value (the product) is being provided to the buyer upon acceptance by the buyer of the matched seller’s terms. The payment (value) is received from the buyer).
Greak et al. may not further, specifically teach:
1) --receive data related to the seller as:
1a) --receive, over at least one communication network from each of a plurality of computing devices associated with at least one of a laboratory, a radiology department, and a physician's office, electronic medical records;
1b) --confirm, using a respective identification value respectively received from each of the plurality of computing devices during a respective data session, that at least some of the electronic medical records are unaltered and accurate, thereby validating at least some of the received electronic medical records;
1c) --receive from devices that are configured with sensors, communication modules and microcontrollers, intrinsic medical information and extrinsic activity information that is automatically collected by the devices;
1d) --generate health information representing at least some of the validated electronic medical records, at least some of the sensed intrinsic medical information, and at least some of the sensed extrinsic activity information; and
1e) --generate secure private objects and store at least some of the health information in the secure private objects;

2) --offers as smart contract offers comprised in respective distributed encrypted digital ledgers;
3) --transactional information as respective health information;
4) --requests as smart contract requests;
5) --providing the value as generate a distributed encrypted digital ledger that includes the health information of the one of the respective users in accordance with the parameters set forth in the smart contract offer from the one of the respective users, and
6) --wherein the distributed encrypted digital ledger that includes the health information of the one of the respective users is populated at intervals with respective sensed intrinsic medical information, respective sensed extrinsic activity information, respective institutional electronic medical records, and information representing the respective sensed intrinsic medical information, the respective sensed extrinsic activity information, and the respective institutional electronic medical records.

Quinn et al. teaches:
1) --receive data related to the seller as:
1a) --receive, over at least one communication network from each of a plurality of computing devices associated with at least one of a laboratory, a radiology department, and a physician's office, electronic medical records; (see: 5402 of FIG. 54 where patient data is being received. Further see: paragraph [0190] where providers (physician’s office) upload patient data)
1b) --validating at least some of the received electronic medical records; (see: paragraph [0088] where health information processing system 202 authenticates people trying to access health information processing system 202. Also see: paragraph [0190] where providers upload data. The records are validated here as the providers are validated)
1c) --receive from devices that are configured with sensors, communication modules and microcontrollers, intrinsic medical information and extrinsic activity information that is automatically collected by the devices; (see: 5404 of FIG. 54 where data from a patient’s device is being received. Also see: paragraphs [0085] and [0261] where sensor data/fitness device data is used. Intrinsic (baseline activity data) and extrinsic activity information (activity data during an activity) in this case would be captured by this/these device(s))
1d) --generate health information representing at least some of the validated electronic medical records, at least some of the sensed intrinsic medical information, and at least some of the sensed extrinsic activity information; (see: 5408 of FIG. 54 and paragraph [0265] where the retrieved data (which includes the patient data (intrinsic medical records) and provider data (electronic medical records)) is used to generate a health and wellness metric (health information which represents the information that was retrieved to create it)) and
1e) --generate secure private objects and store at least some of the health information in the secure private objects; (see: paragraph [0112] where security engine 304 encrypts data stored in data store 330. Also see: paragraph [0125] where data store 330 comprises provider data store 404 and patient data store 402. Also see: paragraph [0313] where if permission is not granted by patient, security engine denies access to patient data).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the step of receiving data related to the seller as taught by Quinn et al. for the step of receiving data related to the seller as disclosed by Greak et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Greak et al. receives data from a seller, thus one could substitute the steps of how that data is received to obtain predictable results of receiving data from the seller to use in a marketplace. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Smith teaches:
1b) --confirm, using a respective identification value respectively received from each of the plurality of computing devices during a respective data session, that at least some of the electronic medical records are unaltered and accurate, thereby validating the data; (see: paragraph [0080] where there is message authentication in order to determine the accuracy and unalterdness of data. The hash (respective identification value) is computer for the message during the “verification of the signature” process. There is a determination that the data is unmodified since the signer performed the signature during this verification process to validate this data. The specific data being medical data was taught in the Quinn et al. reference in paragraph [0313] of Quinn et al.)
2) --smart contract offers comprised in respective distributed encrypted digital ledgers as offers; (see: paragraph [0086] where there are smart contract offers by the buyers. Further see: paragraph [0082] where there is a ledger corresponding to these smart contracts)
3) --respective health information as transactional information; (see: paragraph [0067] where healthcare records are a source of information where data privacy issues can arise from)
4) --smart contract requests as requests; (see: paragraphs [0082] where there are smart contract requests in the form of a data producer preparing data for a smart contract) and
5) --providing the value as generate a distributed encrypted digital ledger that includes the health information of the one of the respective users in accordance with the parameters set forth in the smart contract offer from the one of the respective users (see: paragraphs [0084] and [0093] where data is being automatically posted to a public blockchain according to terms of a smart contract).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) smart contract offers as taught by Smith for offers as disclosed by Greak et al. and Quinn et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Greak et al. and Quinn et al. already teaches of offers thus one could substitute these offers with smart contract offers to obtain predictable results of using offers. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 3) respective health information as taught by Smith for transactional information as disclosed by Greak et al. and Quinn et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Greak et al. and Quinn et al. teaches of a marketplace where a seller posts information involved in a transaction thus one could substitute wherein this information includes health information to obtain predictable results of using information related to a transaction. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 4) smart contract distributed encrypted digital ledgers as taught by Smith for the accounts as disclosed by Greak et al. and Quinn et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Greak et al. and Quinn et al. teaches of using accounts thus one could substitute wherein those accounts are accounts on a blockchain to obtain predicable results of using accounts. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 5) generate a distributed encrypted digital ledger that includes the health information of the one of the respective users in accordance with the parameters set forth in the smart contract distributed encrypted digital ledger from the one of the respective users as taught by Smith for the step of providing value as disclosed by Greak et al. and Quinn et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Greak et al. and Quinn et al. teaches of an exchange of value where value is provided to both sides thus one could substitute the type of value that is received to obtain predictable results of receiving value in exchange for value. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Ohnemus et al. teaches:
6) --wherein the distributed encrypted digital ledger that includes the health information of the one of the respective users is populated at intervals with respective sensed intrinsic medical information, respective sensed extrinsic activity information, respective institutional electronic medical records, and information representing the respective sensed intrinsic medical information, the respective sensed extrinsic activity information, and the respective institutional electronic medical records (see: paragraph [0036] and [0040]. There is a database here that is populated automatically with data records representing sensed intrinsic medical data and extrinsic activity data (also considered as data that represents intrinsic and extrinsic activity data). The population intervals are the time intervals between each activity. The above-citation teaches auto-populating health information into a ledger at intervals, however, it may not specifically teach auto-populating “respective institutional electronic medical records” nor “information representing the respective institutional electronic medical records”. However using paragraphs [0125] and [0313] of the Quinn et al. would teach that health information can include a patient data store or “respective institutional electronic medical records” & “information representing the respective institutional electronic medical records”. One can substitute the Quinn et al. reference into the Ohnemus et al. reference in a similar manner explained below).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 6) wherein the distributed encrypted digital ledger that includes the health information of the one of the respective users is populated at intervals with respective sensed intrinsic medical information, respective sensed extrinsic activity information, respective institutional electronic medical records, and information representing the respective sensed intrinsic medical information, the respective sensed extrinsic activity information, and the respective institutional electronic medical records as taught by Ohnemus et al. for health information and the distributed ledger that includes health information as disclosed by Greak, Quinn et al., and Smith in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Greak, Quinn et al., and Smith teaches transacting health information that is associated with an account for value thus one can substitute wherein that information is updated on a ledger at intervals to obtain the predictable results of having updated health information on the ledger. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 35, Greak, Quinn et al., Smith, and Ohnemus et al. in combination teach the system of claim 34, see discussion of claim 34. Greak may not further, specifically teach wherein the one of the respective requesters is a pharmaceutical company, a research company, a hospital, a physician's office, an insurance company, retail company and/or a pharmacy.
Smith further teaches wherein the respective one requester is a pharmaceutical company, a research company, a hospital, a physician's office, an insurance company, retail company and/or a pharmacy (see: paragraph [0050] where data buyers are an entity that purchases a dataset. The specific type of buyer has little to no patentable weight).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 34, and incorporated herein.

As per claim 39, Greak, Quinn et al., Smith, and Ohnemus et al. in combination teach the system of claim 34, see discussion of claim 34. Greak may not further, specifically teach wherein the health information includes information representing at least one of DNA, birthdate, gender, age, height, weight, blood pressure, blood type, and heart rate.
Smith teaches wherein the health information includes information representing at least one of DNA, birthdate, gender, age, height, weight, blood pressure, blood type, and heart rate (see: paragraph [0011] where demographic information is used).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 34, and incorporated herein.

As per claim 65, Greak, Quinn et al., Smith, and Ohnemus et al. in combination teach the system of claim 34, see discussion of claim 34. Smith et al. further teaches wherein the respective identification value is at least one of a MAC address, an IP address, and a secured signature (see: paragraph [0080] where there is a secured signature).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 34, and incorporated herein.

As per claim 66, Greak, Quinn et al., Smith, and Ohnemus et al. in combination teach the system of claim 34, see discussion of claim 34. Greak, Quinn et al., and Smith may not further, specifically teach wherein the intrinsic medical information or extrinsic activity information includes information provided by a biosensor (even though Quinn teaches of an activity sensor on paragraph [0085] while Smith teaches of a sensor in 2.1C. of FIG. 2).
Ohnemus et al. further teaches wherein the intrinsic medical information or extrinsic activity information includes information provided by a biosensor (see: paragraph [0031] where a biosensor can be used to collect health information about a user).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 34, and incorporated herein.

As per claim 67, Greak, Quinn et al., Smith, and Ohnemus et al. in combination teach the system of claim 34, see discussion of claim 34. Greak, Quinn et al., and Smith in combination may not further, specifically teach the non-transitory processor readable media having instructions that, when executed by the at least one computing device, further cause the at least one computing device to:
--configure each of the plurality of computing devices respectively operated by each of the plurality of users to track fitness activity and to generate and transmit information associated with the activity to the at least one computing device.
Ohnemus et al. further teaches the non-transitory processor readable media having instructions that, when executed by the at least one computing device, further cause the at least one computing device to:
--configure each of the plurality of computing devices respectively operated by each of the plurality of users to track fitness activity (see: paragraph [0040] where fitness activity is tracked) and to generate and transmit information associated with the activity to the at least one computing device (see: paragraph [0060] and [0146] where information is measured, transmitted, and stored by the system).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 34, and incorporated herein.

As per claim 68, Greak, Quinn et al., Smith, and Ohnemus et al. in combination teach the system of claim 34, see discussion of claim 34. Greak, Quinn et al., and Smith in combination may not further, specifically teach the non-transitory processor readable media having instructions that, when executed by the at least one computing device, further cause the at least one computing device to:
--configure each of the plurality of computing devices respectively operated by each of the plurality of respective users to:
--track fitness activity; and
--generate at least some of the extrinsic activity information representing the fitness activity; and
--transmit the at least some of the extrinsic activity information representing the fitness activity to the at least one computing device.
Ohnemus et al. further teaches the non-transitory processor readable media having instructions that, when executed by the at least one computing device, further cause the at least one computing device to:
--configure each of the plurality of computing devices respectively operated by each of the plurality of respective users to:
--track fitness activity; (see: FIG. 1 and 1A and paragraph [0035] where activity is tracked) and
--generate at least some of the extrinsic activity information representing the fitness activity; (see: paragraphs [0041] and [0043] where activity information is generated) and
--transmit the at least some of the extrinsic activity information representing the fitness activity to the at least one computing device (see: paragraph [0060] and [0146] where the information is measured, transmitted, and stored by the system).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 34, and incorporated herein.

As per claim 69, Greak, Quinn et al., Smith, and Ohnemus et al. in combination teach the system of claim 68, see discussion of claim 68. Greak, Quinn et al., and Smith in combination may not further, specifically teach wherein the information representing the fitness activity includes information representing at least one of respiratory activity, steps, heart rate, sleep, nutrition consumption, and stress levels; and
--further wherein the non-transitory processor readable media has instructions that, when executed by the at least one computing device, further cause the at least one computing device to:
--process the at least some of the extrinsic activity information representing the fitness activity;
--generate at least a notification associated with the at least some of the extrinsic activity information representing the fitness activity; and
--transmit the notification to at least one of the at least one computing device associated with the one of the requesters and the computing device associated with the one of the users.
Ohnemus et al. further teaches wherein the information representing the fitness activity includes information representing at least one of respiratory activity, steps, heart rate, sleep, nutrition consumption, and stress levels; (see: paragraph [0034] where there is a heart rate monitor) and
--further wherein the non-transitory processor readable media has instructions that, when executed by the at least one computing device, further cause the at least one computing device to:
--process the at least some of the extrinsic activity information representing the fitness activity; (see: paragraph [0034] where there is a processor configured to process the data which represent the physical activity)
--generate at least a notification associated with the at least some of the extrinsic activity information representing the fitness activity; (see: paragraph [0034] where an automatic adjusting of an exercise program is occurring in response to the processing of the activity data, thus the system is generating a notification to send to the exercise machine comprising the updated program) and
--transmit the notification to at least one of the at least one computing device associated with the one of the requesters and the computing device associated with the one of the users (see: paragraph [0034] where the processed data is transmitted to the exercise machine (computing device associated with the user)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 34, and incorporated herein.

As per claim 73, Greak, Quinn et al., Smith, and Ohnemus et al. in combination teaches claim 34, see rejection of claim 34. Claim 73 is similar to claim 34 and thus it is rejected in a similar manner.

As per claim 74, Greak, Quinn et al., Smith, and Ohnemus et al. in combination teaches claim 73, see rejection of claim 73. Claim 74 is similar to claim 35 and thus it is rejected in a similar manner.

As per claim 77, Greak, Quinn et al., Smith, and Ohnemus et al. in combination teaches claim 73, see rejection of claim 73. Claim 77 is similar to claim 39 and thus it is rejected in a similar manner.

As per claim 78, Greak, Quinn et al., Smith, and Ohnemus et al. in combination teaches claim 73, see rejection of claim 73. Claim 78 is similar to claim 65 and thus it is rejected in a similar manner.

As per claim 79, Greak, Quinn et al., Smith, and Ohnemus et al. in combination teaches claim 73, see rejection of claim 73. Claim 79 is similar to claim 66 and thus it is rejected in a similar manner.

Claims 36 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No 7,617,128 to Greak in view of U.S. 2021/0049719 to Quinn et al., further in view of U.S. 2015/0379510 to Smith and further in view of U.S. 2013/0211858 to Ohnemus et al. as applied to claim 34, and further in view of U.S. 2010/0285821 to Smeeding et al.
As per claim 36, Greak, Quinn et al., Smith, and Ohnemus et al. in combination teach the system of claim 34, see discussion of claim 34. Smith further teaches wherein the at least one of the smart contract requests of one of the respective requesters includes value representing goods and services (see: 2.2F. of FIG. 2 where there is a smart contract with terms for both the data buyer and data producer. Also see: paragraphs [0093] and [0136] where there are payment terms in the smart contract).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 34, and incorporated herein.
Greak, Quinn et al., Smith, and Ohnemus et al. in combination may not specifically, further teach:
1) --goods and services as healthcare services, medical treatment, medication, insurance premiums, improved insurance coverage and/or nutrition.

Smeeding et al. teaches:
1) --goods and services as healthcare services, medical treatment, medication, insurance premiums, improved insurance coverage and/or nutrition (see: paragraph [0008] where there is a method for delivering a prescription drug discount via a cellular message on a cellular carrier network. The discount (value) for the goods and services here is a discount for a prescription drug).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) healthcare services, medical treatment, medication, insurance premiums, improved insurance coverage and/or nutrition as taught by Smeeding et al. for the goods and services as disclosed by Greak, Quinn et al., Smith, and Ohnemus et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Greak, Quinn et al., Smith, and Ohnemus et al. teaches goods and service so one can replace those goods and services with other forms of goods and services. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 75, Greak, Quinn et al., Smith, and Ohnemus et al. in combination teaches claim 73, see rejection of claim 73. Claim 75 is similar to claim 36 and thus it is rejected in a similar manner.

Claims 38 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No 7,617,128 to Greak in view of U.S. 2021/0049719 to Quinn et al., further in view of U.S. 2015/0379510 to Smith and further in view of U.S. 2013/0211858 to Ohnemus et al. as applied to claim 34, and further in view of U.S. Patent No. 7,426,492 to Bishop et al.
As per claim 38, Greak, Quinn et al., Smith, and Ohnemus et al. in combination teach the system of claim 34, see discussion of claim 34. Smith further teaches access to the portion of the distributed encrypted digital ledger that includes the health information of the one of the respective users as a type of accessing by the purchaser (see: paragraphs [0008] and [0086] where access is being granted to a block chain ledger. Permissions to decrypt data is given).
Greak, Quinn et al., Smith, and Ohnemus et al. in combination may not further, specifically teach wherein the non-transitory processor readable media having instructions that, when executed by the at least one computing device, further processor is configured to execute instructions that cause the processor to:
1) --arrange for escrow; and
2) --arrange for value to be released from escrow and provided to the computing device associated with one of the respective users following accessing by the purchaser.

Bishop et al. teaches
--wherein the non-transitory processor readable media having instructions that, when executed by the at least one computing device, further processor is configured to execute instructions that cause the processor to:
1) --arrange for escrow for the value; (see: column 4, lines 13-15 where there is holding of the corresponding funds for a transaction in an escrow account until an escrow event has transpired. The value here (funds) are being arranged to be held in an escrow, and then being held in escrow) and
2) --arrange for value to be released from escrow and provided to the computing device associated with one of the respective users following accessing by the purchaser (see: column 11, line 64 to column 12, line 2 where the funds debited from the purchaser’s financial account preferably remain in the escrow account for some predefined period of time. The predefined period of time may be based upon the occurrence of a suitably defined escrow release event, etc. The value here has been arranged to be released from escrow following accessing by the purchaser via receipt of the goods by the purchaser).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) arrange for escrow for the value and 2) arrange for value to be released from escrow and provided to the computing device associated with one of the respective users following accessing by the purchaser as taught by Bishop et al. in the system as taught by Greak, Quinn et al., Smith, and Ohnemus et al. in combination with the motivation(s) of enabling remote individuals, such as Internet users, to transfer monetary value in exchange for goods, services, or other value in a secure manner (see: column 3, lines 22-25 of Bishop et al.).

As per claim 76, Greak, Quinn et al., Smith, and Ohnemus et al. in combination teaches claim 73, see rejection of claim 73. Claim 76 is similar to claim 38 and thus it is rejected in a similar manner.

Claims 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No 7,617,128 to Greak in view of U.S. 2021/0049719 to Quinn et al., further in view of U.S. 2015/0379510 to Smith and further in view of U.S. 2013/0211858 to Ohnemus et al. as applied to claim 34, and further in view of U.S. 2014/0188886 to Mahaffey et al.
As per claim 70, Greak, Quinn et al., Smith, and Ohnemus et al. in combination teach the system of claim 68, see discussion of claim 68. The combination may not further, specifically teach the non-transitory processor readable media having instructions that, when executed by the at least one computing device, further cause the at least one computing device to:
--categorize each of the plurality of users within a respective one tier;
--determine, as a function of at least some of the at least some of the extrinsic activity information representing the fitness activity received by the at least one computing device, that at least one of the plurality of users belongs in a different respective tier.

Mahaffey et al. teaches:
--the non-transitory processor readable media having instructions (see: paragraph [0012] where there is a media) that, when executed by the at least one computing device, further cause the at least one computing device to:
--categorize each of the plurality of users within a respective one tier; (see: paragraph [0014] where the user is being classified into a category (tier) of a plurality of categories (tiers))
--determine, as a function of at least some of the at least some of the extrinsic activity information representing the fitness activity received by the at least one computing device, that at least one of the plurality of users belongs in a different respective tier (see: paragraph [0014] where there are a plurality of categories. Also see: paragraph [0032] where there is updating of categories based on action data. Accordingly, each category is different and based on this data, a user may be placed into different categories).
One of ordinary skill at the time of the invention was filed would have found it obvious to have the non-transitory processor readable media have instructions that, when executed by the at least one computing device, further cause the at least one computing device to: categorize each of the plurality of users within a respective one tier and determine, as a function of at least some of the at least some of the extrinsic activity information representing the fitness activity received by the at least one computing device, that at least one of the plurality of users belongs in a different respective tier as taught by Mahaffey et al. in the system as taught by Greak, Quinn et al., Smith, and Ohnemus et al. in combination with the motivation(s) of customizing an experience for a user (see: paragraph [0081] of Mahaffey et al.).

As per claim 71, Greak, Quinn et al., Smith, Ohnemus et al., and Mahaffey et al. in combination teach the system of claim 70, see discussion of claim 70. Greak, Quinn et al., Smith, and Ohnemus et al. in combination may not further specifically teach the non-transitory processor readable media having instructions that, when executed by the at least one computing device, further cause the at least one computing device to:
--delay recategorizing the at least one of the plurality of users to the different respective tier until occurrence of a predetermined event.
Mahaffey et al. further teaches the non-transitory processor readable media having instructions that, when executed by the at least one computing device, further cause the at least one computing device to:
--delay recategorizing the at least one of the plurality of users to the different respective tier until occurrence of a predetermined event (see: paragraph [0032] where there is updating of categories based on each action (event)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 70, and incorporated herein.

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No 7,617,128 to Greak in view of U.S. 2021/0049719 to Quinn et al., further in view of U.S. 2015/0379510 to Smith and further in view of U.S. 2013/0211858 to Ohnemus et al. as applied to claim 34, and further in view of U.S. Patent 10,402,792 to Lin et al.
As per claim 72, Greak, Quinn et al., Smith, and Ohnemus et al. in combination teach the system of claim 34, see discussion of claim 34. Smith teaches information as health information (see: paragraph [0067] where healthcare records are a source of information where data privacy issues can arise from).
The combination may not further, specifically teach wherein the information is stored on permission-less blockchain and on permission-based blockchain, thereby providing a public/private hybrid blockchain model.

Lin et al. teaches:
--wherein the information is stored on permission-less blockchain and on permission-based blockchain, thereby providing a public/private hybrid blockchain model (see: FIG. 3 where there is a hybrid blockchain ledger with information stored on it).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the information is stored on permission-less blockchain and on permission-based blockchain, thereby providing a public/private hybrid blockchain model as taught by Lin et al. for the blockchain as disclosed by the combination of Greak, Quinn et al., Smith, and Ohnemus et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the present combination of references uses blockchain and one could substitute in a known type of blockchain from a finite types of blockchain to obtain predictable results. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626